DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20060061064).
Claim 1 & 8; 
Johnson teaches a coupler guard (Fig. 1) for protecting a trailer coupler system (Fig. 8), the coupler guard comprising: flexible material (¶0007, Line 18) forming a tube (Fig. 8 – cover considered generally tubular when mounted) having a first end 20 and a second end 22; said first end being closed (Fig. 7); said second end forming a first opening (Fig. 1); said material defining a second opening 24 that is contiguous (Fig. 1) 
Claim 2;
Johnson teaches the coupler guard material includes a first edge (Fig. 1 & 2 – cover comprises circumferential edges that form 22) that defines the first opening, and a second and third edge (Fig. 1 – cover comprises edges that surround 24) that cooperate to define the second opening; wherein the material is sufficiently flexible such that the second and third edges are movable with respect to each other (¶0007 – “…synch or otherwise close the open end 22…”); and wherein the coupler guard further comprises a fastening system configured to releasably retain at least a portion of the second edge with respect to at least a portion of the third edge. (¶0024, “…Attachment means…securely fasten the cover to enclose and protect the trailer tongue.”)
Claim 4; 
Johnson teaches the tube is generally cylindrical. (Fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US  20060061064) as applied to claims 2 & 4 above, and further in view of Trubody (US 20090058045).
Claim 3;
Johnson teaches a fastening method comprising synching (¶0074). Johnson does not teach the fastening system is a hook and loop closure system.
Trubody teaches a trailer protection device (Fig. 1) that comprises a hook and loop closure system. (¶0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hook-and-loop attachment means of Trubody with the cover guard of Johnson to allow for improved cover retention.  
Claim 6; 
Johnson teaches a cover guard for a trailer system. Johnson does not teach reflectors mounted to the material. 
Trubody teaches reflectors mounted to the material. [¶0038]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the reflective provisions of Trubody with the guard structure of Johnson to allow to aid in visibility. (Trubody , ¶0038) 
Claim 7; 
Johnson teaches a coupler guard for a trailer system (Fig. 1). Johnson does not teach a loop mounted to the material and configured to engage with a coat hook in a vehicle.
Trubody teaches a loop mounted to the material (Fig. 1, 13). Although Trubody does not explicitly teach hanging the cover inside a vehicle, such a loop structure would be capable in hanging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the loops of Trubody with the cover means of Johnson to allow for a means of hanging. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20060061064) as applied to claim 4 above, and further in view of Alalouf (US 11155134) and Hernandez (US 8196949).
Johnson teaches a coupler guard made of flexible material impervious to water (¶0025). Johnson does not teach the material is canvas with a polyurethane backing.
Alalouf teaches a trailer coupler wherein the material is canvas (Col. 5, Lines 1-5). Alalouf does not teach a guard comprising a polyurethane backing.
Hernandez teaches a guard comprising a polyurethane layer. (Col. 5, Lines 49-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the material provisions of Alalouf and Hernandef with the coupler guard of Johnson to allow for a flexible and water tight cover for trailer hitch components. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trailer coupler guards of merit are cited on the included PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611